Case 2:20-cv-04506-FMO-MRW Document 19 Filed 02/26/21 Page 1 of 1 Page ID #:3230



 1
 2
 3
 4
 5
 6
 7
 8
 9         IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                           Case No. CV 20-4506 FMO (MRW)
13   MARQUIS DEMONDRE
     WILSON,
14
                      Petitioner,          JUDGMENT
15
                 v.
16
     KEN CLARK, WARDEN,
17
                      Respondent.
18
19
20
          Pursuant to the Order Accepting Findings and Recommendations of
21
     the United States Magistrate Judge,
22
          IT IS ADJUDGED that the petition is denied and this action is
23
     dismissed with prejudice.
24
25
     DATE: February 26, 2021           ___________/s/_____________________
26                                     HON. FERNANDO M. OLGUIN
                                       UNITED STATES DISTRICT JUDGE
27
28
